Citation Nr: 1715913	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA home loan benefits.

(The issue of entitlement to reimbursement of burial expenses for the nonservice-connected death of the Veteran is addressed in a separate, concurrently-issued decision.)


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to September 1983, and he died in June 2012.  The appellant was married to the Veteran for many years, but was divorced from him at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in October 2012 by a Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In September 2016, the appellant testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's death was not service connected and the appellant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The criteria for establishing the appellant's eligibility for VA home loan benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant is seeking VA home loan benefits based on her lengthy marriage to the Veteran, which terminated approximately one year prior to the Veteran's death.  

For claims filed on or after January 1, 1959, loan guaranty benefits may be extended to a surviving spouse of a veteran who served in the Armed Forces of the United States at any time on or after September 16, 1940, if the Veteran died in service, or, subsequent to his discharge from service under conditions other than dishonorable, the Veteran died as a result of injury of disease incurred in, or aggravated by, military service.  The surviving spouse must meet the requirements of the term "surviving spouse" as outlined in 38 C.F.R. § 3.50, must be unmarried, and must not be an eligible veteran. 38 C.F.R. § 3.805. 

Per 38 C.F.R. § 3.50, in order to be considered a surviving spouse, an individual must have been married to a veteran at the time of his or her death.  See 38 U.S.C.A. § 101(3).  The appellant has reported, and the Veteran's death certificate confirms, that she and the Veteran were divorced at the time of his death.  As the appellant was not married to the Veteran at the time of his death, she cannot be recognized under VA regulation as his surviving spouse.  See Hayne v. McDonald, 785 F.3d 614, 616 (Fed. Cir. 2015) (there is no exception to the requirement that the surviving spouse and veteran be married at the time of the Veteran's death).

Furthermore, while the appellant has asserted that the Veteran's cause of death is related to service, the Veteran had no service-connected disabilities at the time of his death and the RO denied the appellant's claim seeking service connection for the cause of the Veteran's death in an unappealed February 2014 rating decision.

As such, there is no legal basis upon which to award the benefits sought, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

VA home loan benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


